Marcus & Millichap

PURCHASE AGREEMENT

THIS DOCUMENT IS MORE THAN A RECEIPT FOR MONEY. IT IS INTENDED TO BE A LEGALLY
BINDING AGREEMENT. READ IT CAREFULLY.

Triple Net Properties, LLC, a Virginia limited liability company, or its
permitted assignee(s) hereunder shall be hereafter referred to as “Buyer”.

St. Mary Physicians Center, LLC, a California limited liability company  shall
be hereafter referred to as “Seller”.

Buyer shall deliver to Escrow Holder as defined in Paragraph 3 or to Marcus &
Millichap Real Estate Investment Brokerage Company (“Agent”), as agent for [ X ]
Seller [ ] Buyer [ ] Seller and Buyer the sum of five hundred thousand   dollars
($ 500,000 ) in the form of  a cashier’s check or wire transfer  . This sum is a
deposit (“Deposit”) to be applied to the purchase price of that certain real
property, (i) including the land, (ii) all rights, privileges and easements
appurtenant to the land, (iii) all of Seller’s rights to the improvements and
fixtures located on the land, (iv) all of Seller’s rights to tangible personal
property (including furniture, furnishings and equipment), (v) all of Seller’s
rights to intangible personal property (including permits, licenses,
certificates, and contracts approved by Buyer during the due diligence) and
(vi) all leases and tenant deposits (referred to as the “Property”) located in
the City of  Long Beach  , County of  Los Angeles , State of  California , and
more particularly described as follows:

Medical/office building located at:
1043 Elm Avenue, Long Beach, California 90813
APN #’s: 7273-008-030 & 7273-008-020

TERMS AND CONDITIONS

Seller agrees to sell the Property, and Buyer agrees to purchase the Property,
on the following terms and conditions:



  1)   PURCHASE PRICE: The purchase price for the Property is thirteen million
eight hundred thousand     dollars ($13,800,000). Buyer’s Deposit, pending
Seller’s execution of this Purchase Agreement (the “Agreement”), shall be:



  (A)   [ X ] delivered directly to the Escrow Company indicated in Paragraph 3
of this Agreement, by check or wire, upon mutual execution of this Agreement.



  (B)   [ ] delivered to Agent and Agent shall within ( ) calendar days deposit
Buyer’s deposit check into a Marcus & Millichap Trust Account;

If option (A) is selected, Agent shall deliver and deposit same in escrow as
provided in Paragraph 3 below. The balance of the purchase price shall be
payable at close of escrow pursuant to the terms stated below.



  2)   DOWN PAYMENT: Buyer shall make a cash down payment of  five million five
hundred twenty thousand dollars ($ 5,520,000  ).



  3)   ESCROW: Within   three   (  3  ) calendar days after the Effective Date
(as defined in a separate paragraph below)  Buyer and Seller    shall open
escrow with  First American Title Insurance Company, Brian Serikaku,
Phone:714-250-8405  (the “Escrow Holder”) by the simultaneous deposit of a copy
of this Agreement and Buyer’s Deposit with the Escrow Holder.

1





Within three (3) calendar days from Effective Date (as defined in paragraph 37
below) Seller and Buyer agree to prepare and execute such escrow instructions,
consistent herewith, as may be necessary and appropriate to close the
transaction. Should said instructions fail to be executed as required, Escrow
Holder shall and is hereby directed to close escrow pursuant to the terms and
conditions of this Agreement. Close of escrow (or the “Closing Date”, which
shall mean the date on which the deed transferring title is recorded) shall
occur within thirty-five (35) calendar days of the Effective Date of this
Agreement (as defined in a separate paragraph below). Upon not less than five
(5) calendar days prior to the then scheduled closing, Seller may, by written
notice to Buyer, extend the Closing Date one or more times for up to an
additional aggregate forty-five (45) calendar days as Seller deems necessary to
consummate the defeasance of Seller’s existing financing and obtain the release
of the Property from the lien of the existing Deed of Trust (Buyer acknowledging
that Seller cannot initiate the defeasement process until Buyer has waived all
contingencies). Escrow fee shall be paid by   1/2 Buyer 1/2 Seller All other
closing costs shall be paid in accordance with the custom in the county in which
the Property is located.

4) PRORATIONS:



  4.1)   The following shall be prorated between Seller and Buyer as of the
Closing Date with the Buyer being deemed the owner of the Property as of the
Closing Date:



  (a)   Rents: Buyer will receive a credit at closing for all rents collected by
Seller prior to the Closing and allocable to the period from and after the
Closing Date based upon the actual number of days in the month. No credit shall
be given the Seller for accrued and unpaid rent or any other non-current sums
due from tenants until these sums are paid, and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any tenants or
terminate any tenant leases. Buyer shall cooperate with Seller after Closing to
collect any rent under the tenant leases which has accrued as of the Closing;
provided, however, Buyer shall not be obligated to sue any tenants or exercise
any legal remedies under the tenant leases or to incur any expense over and
above its own regular collection expenses. All payments collected from tenants
after Closing shall first be applied to the month in which the Closing occurs,
then to any rent due to Buyer for the period after Closing and finally to any
rent due to Seller for the period prior to Closing; provided, however,
notwithstanding the foregoing, if Seller collects any payments from tenants
after Closing through its own collection efforts, Seller may first apply such
payments to rent due the Seller for the period prior to Closing.



  (b)   CAM Expenses: To the extent that tenants are reimbursing the landlord
for common area maintenance, property taxes and other operating expenses
(collectively, “CAM Charges”), CAM Charges shall be prorated at Closing and
again subsequent to Closing, as of the date of Closing on a lease-by-lease basis
with each party being entitled to receive a portion of the CAM Charges payable
under each Lease for the CAM Lease Year in which Closing occurs, which portion
shall be equal to the actual CAM Charges incurred during the party’s respective
periods of ownership of the Property during the CAM Lease Year. As used herein,
the term “CAM Lease Year” means the twelve (12) month period as to which annual
CAM Charges are owed under each Lease. Five (5) days prior to Closing the Seller
shall submit to Buyer an itemization of its actual CAM Charges operating
expenses through such date and the amount of CAM Charges received by the Seller
as of such date, together with an estimate of CAM Charges to be incurred to, but
not including, the Closing Date. In the event that the Seller has received CAM
Charges payments in excess of its actual CAM Charges operating expenses, the
Buyer shall be entitled to receive a credit against the Purchase Price for the
excess. In the event that the Seller has received CAM Charges payments less than
its actual CAM Charges operating expenses, to the extent that the Leases provide
for a “true up” at the end of the CAM Lease Year, the Seller shall be entitled
to receive any deficit but only after the Buyer has received any true up payment
from the Tenant. Upon receipt by either party of any CAM Charge true up payment
from a Tenant, the party receiving the same shall provide to the other party its
allocable share of the “true up” payment within five (5) days of the receipt
thereof.



  (c)   To assist the Buyer in preparing “true up” reconciliations at the end of
the CAM Lease Year, the Seller shall deliver to the Buyer at Closing records of
all of the Seller’s CAM Charge expenditures.



  (d)   Operating Expenses: All operating expenses (including all charges under
the service contracts and agreements assumed by Buyer) shall be prorated, and as
to each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Closing Date occurs (the “Current Billing Period”), shall be prorated on a per
diem basis based upon the number of days in the Current Billing Period prior to
the Closing Date and the number of days in the Current Billing Period from and
after the Closing Date, and assuming that all charges are incurred uniformly
during the Current Billing Period. If actual bills for the Current Billing
Period are unavailable as of the Closing Date, then such proration shall be made
on an estimated basis based upon the most recently issued bills, subject to
readjustment upon receipt of actual bills.



  (e)   Security Deposits; Prepaid Rents: Prepaid rentals and other tenant
charges and security deposits (including any portion thereof which may be
designated as prepaid rent) under tenant leases, if and to the extent that such
deposits are in Seller’s actual possession or control and have not been
otherwise applied by Seller to any obligations of any tenants under the tenant
leases, shall be credited against the Purchase Price, and upon the Closing,
Buyer shall assume full responsibility for all security deposits to be refunded
to the tenants under the tenant leases (to the extent the same are required to
be refunded by the terms of such tenant leases or applicable). In the event that
any security deposits are in the form of letters of credit or other financial
instruments (the “Non-Cash Security Deposits”), Seller will, at Closing use its
reasonable efforts to cause Buyer to be named as beneficiary under the Non-Cash
Security Deposits. Buyer will not receive a credit against the Purchase Price
for such Non-Cash Security Deposits. In the event that the Buyer cannot be named
the beneficiary under the Non-Cash Security Deposits or is otherwise unable to
transfer any Non-Cash Security Deposits to Buyer one (1) day prior to Closing,
then Seller shall deposit the original of any such Non-Cash Security Deposits
into escrow one(1) day prior to Closing to be held pursuant to mutually
satisfactory instructions providing for the release thereof to Seller in order
to effectuate such transfer to Buyer or, as requested by Buyer, to draw thereon
if and when permitted by the lease pursuant to which same was posted (“Non-Cash
Security Deposit Obligations”). Notwithstanding anything to the contrary, Seller
hereby acknowledges and agrees that (a) Seller’s Non-Cash Security Deposit
Obligations are a condition to closing, and (b) if Seller is unable to transfer
any Non-Cash Security Deposits to Buyer one (1) day prior to Closing, Seller
shall continue to use good faith reasonable efforts to transfer any such
Non-Cash Security Deposits to Buyer after Closing.



  (f)   Leasing Costs: Seller shall receive a credit at the Closing for all
leasing costs, including tenant improvement costs and allowances, and its
pro-rata leasing commissions, previously paid by Seller in connection with any
Lease or modification to an existing Tenant Lease which was entered into after
the Effective Date and which is approved or deemed approved by Buyer pursuant to
this Agreement, which approval included approval of the tenant improvement
costs. The Seller’s pro-rata share shall be equal to a fraction which has as its
numerator the number of months left in the base term of the Lease after the
Closing Date and which has as its denominator the number of months in the base
term of the Lease. Seller shall pay for all tenant improvement allowances and
leasing commissions with respect to the premises leased as of the Effective Date
by the tenants pursuant to the tenant leases in effect as of the Effective Date,
to the extent that such improvement allowances and leasing commissions are
unpaid as of the Closing Date.



  4.2)   CALCULATION; REPRORATION: Seller shall prepare and deliver to Buyer no
later than five (5) days prior to the Closing Date an estimated closing
statement which shall set forth the costs payable under subsection (c) and the
prorations and credits provided for in this section and subsection (d) and
elsewhere in this Agreement. Any item which cannot be finally prorated because
of the unavailability of information shall be tentatively prorated on the basis
of the best data then available and adjusted when the information is available
in accordance with this subparagraph. Buyer shall notify Seller within two
(2) days after its receipt of such estimated closing statement of any items
which Buyer disputes, and the parties shall attempt in good faith to reconcile
any differences not later than one (1) day before the Closing Date. The
estimated closing statement as adjusted as aforesaid and approved in writing by
the parties (which shall not be withheld if prepared in accordance with this
Agreement) shall be referred to herein as the “Closing Statement”. If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within sixty (60) days after the Closing Date (except with
respect to the property tax component of CAM Charges, in which case such
adjustment shall be made within thirty (30) days after the information necessary
to perform such adjustment is available), and if a party fails to request an
adjustment to the Closing Statement by a written notice delivered to the other
party within the applicable period set forth above (such notice to specify in
reasonable detail the items within the Closing Statement that such party desires
to adjust and the reasons for such adjustment), then the prorations and credits
set forth in the Closing Statement shall be binding and conclusive against such
party.



  4.3)   ITEMS NOT PRORATED: Seller and Buyer agree that (a) on the Closing
Date, the Property will not be subject to any financing arranged by Seller;
(b) none of the insurance policies relating to the Property will be assigned to
Buyer and Buyer shall be responsible for arranging for its own insurance as of
the Closing Date; and (c) utilities, including telephone, electricity, water and
gas, shall be read on the Closing Date and Buyer shall be responsible for all
the necessary actions needed to arrange for utilities to be transferred to the
name of Buyer on the Closing Date, including the posting of any required
deposits and Seller shall be entitled to recover and retain from the providers
of such utilities any refunds or overpayments to the extent applicable to the
period prior to the Closing Date, and any utility deposits which it or its
predecessors may have posted. Accordingly, there will be no prorations for debt
service, insurance or utilities. In the event a meter reading is unavailable for
any particular utility, such utility shall be prorated in the manner provided in
Section 1.2 above.



  4.4)   INDEMNIFICATION: Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.

4.5) SURVIVAL: This Section shall survive the Closing Date.



  5)   TITLE: Seller has heretofore caused to be delivered to Buyer a
preliminary title report with copies of all exceptions issued by  First American
Title Insurance Company    (the “Title Company”) on the Property. Within seven
(7) business days after the Effective Date of the Agreement, Buyer shall either
unconditionally approve in writing the exceptions contained in the title report
or specify in writing any exceptions to which Buyer reasonably objects. If Buyer
timely objects to any exceptions Seller shall, within    five    ( 5  ) business
days after receipt of Buyer’s objections, deliver to Buyer written notice that
either (i) Seller will, at Seller’s expense, remove the exception(s) to which
Buyer has objected on or before the Closing Date or (ii) Seller is unwilling or
unable to eliminate said exception(s). If Seller fails to so notify Buyer, or
Seller notifies that it is unwilling or unable to remove any such exception by
the Closing Date, Buyer may elect by written notice to Seller within three
(3) business days thereafter to terminate this Agreement and receive back the
entire Deposit, in which event Buyer and Seller shall have no further
obligations under this Agreement; otherwise Buyer shall purchase the Property
subject to such exception(s) and shall be deemed to have waived such objection.
If Buyer does not timely notify Seller of any title exception objection as above
described, Buyer shall be deemed to have approved such exception.
Notwithstanding anything to the contrary, if prior to Closing Buyer shall
receive an updated title report which discloses any new liens, encumbrances or
other matters not previously accepted (other than survey exceptions which Buyer
has approved pursuant to subparagraph 8.5 hereof and other than matters which
Buyer’s physical inspection of the Property discloses) Buyer may, within three
(3) business days following receipt thereof, notify Seller in writing of any new
exceptions to which Buyer reasonably objects, and the process described above in
this Paragraph 5 shall apply thereto.

Seller shall convey by grant deed to Buyer (or to such other person or entity as
Buyer may specify) marketable fee title subject only to the exceptions approved
by Buyer in accordance with this Agreement. Title shall be insured by the Title
Company in the amount of the Purchase Price by an ALTA Extended Coverage Owner’s
Policy of Title Insurance (Form B, rev. 10/17/92), which shall provide full
coverage against mechanics’ and materialmen’s liens and shall contain such
endorsements as Purchaser may reasonably require. Seller will be responsible for
payment of the CLTA portion of the title policy and Buyer will be responsible
for the ALTA extended coverage plus cost of all endorsements. Buyer’s inability
to obtain an ALTA policy (rather than CLTA policy) or any endorsements (other
than a mechanic’s lien endorsement) in a timely fashion, or at all, shall not be
a condition to closing, and Seller shall have no obligation regarding a new or
updated survey. At closing, Buyer shall provide Seller with an ALTA lender’s
policy and Buyer shall pay the additional premium for same.

Seller shall be prohibited from creating or consenting to any lien, lease or
tenancy, encumbrance, easement, reservation, or similar document between the
execution of the Agreement and the Close of Escrow, without obtaining the prior
written consent of Buyer which shall not be unreasonably withheld or delayed.
Buyer shall have the right to review and approve or disapprove any encumbrance
placed on the property after the execution of the Agreement (both during the due
diligence period and after the due diligence period until closing). If Buyer
disapproves any such encumbrance, Buyer will have the right to terminate the
Agreement and receive a refund of the entire Deposit (plus interest accrued
thereon).

6) FINANCING CONTINGENCIES



  6.1)   SELLER CARRIES BACK FIRST: The balance of the purchase price shall be
paid as follows: The balance of the purchase price in the amount of eight
million two hundred eighty thousand dollars ($ 8,280.00) shall be evidenced by a
_first lien     deed of trust, an Assignment of Rents, a Personal Property
Security Agreement, a UGG-1 and a Fixture Filing, all to be executed by Buyer in
favor of Seller and delivered to Seller upon the Closing Date. Said note shall
bear interest at the rate of five and eight tenths percent (5.8%) per year,
(select one “X”) _X     fixed rate      other      , and shall be payable as
follows: _Monthly interest only payments of forty thousand twenty dollars
($40,020). Said note shall be due and payable _twenty-four (24) calendar months
from the Closing Date and shall be prepayable, principal and/or interest, at any
time, and from time to time, in whole or in part, without premium, notice, or
penalty. Said promissory note and other loan documents shall be in the form
attached as Exhibit “A” and shall be (select one “X”)      assumable
     assumable one time only _X     not assumable.

7) PEST CONTROL CONTINGENCIES: Not applicable.

8) INSPECTION CONTINGENCIES:



  8.1)   BOOKS AND RECORDS: To the extent Seller is in actual possession of
same, Seller agrees to provide Buyer with the items listed below within  one  
(  1  ) business day following the Effective Date:



  a.   All rental agreements, leases, service contracts, insurance information,
latest tax bill(s) and other written agreements, written code violations or
other notices which affect the Property.



  b.   The operating statements of the Property for the sixteen  (16) calendar
months immediately preceding the Effective Date hereof.



  c.   For commercial properties, copies of whatever documents the Seller may
have regarding the financial condition, business prospects or prospective
continued occupancy of any tenant (including but not limited to financial
statements, credit reports, etc.).



  d.   A complete and current rent roll, including a schedule of all tenant
deposits and fees.



  e.   A written inventory of all items of Personal Property, if any, to be
conveyed to Buyer and included as part of the Purchase Price at close of escrow.
Buyer shall be entitled to be conveyed only such personal property as is shown
in such inventory.



  f.   A report paid for by Seller by    Natural Hazard Disclosure, LLC    , a
professional provider, containing the Natural Hazard Disclosures (as defined
below) concerning the Property. “Natural Hazard Disclosures” shall mean whether
the Property is located within: (1) Special Flood Hazard Area; (2) Dam Failure
Inundation Area; (3) Earthquake Fault Zone; (4) Seismic Hazard Zone; (5) High
Fire Severity Area; and/or (6) Wildland Fire Area. Seller represents and
warrants that, unless otherwise noted by Seller to Buyer in writing, Seller is
unaware of any inaccuracies in the Natural Hazard Disclosures.



  g.   Any and all documents, of any type or nature, that in any way references
the existence of mold or mold-related problems with the Property or any toxic
substance on or about the Property.



  h.   Any and all documents, of any type or nature that in any way references
the existence of lead-based paint or lead-based paint problems with the
Property.



  i.   Any and all documents, of any type or nature, that in any way reference
the existence of litigation affecting the property, together with a schedule of
any litigation.



  j.   Most recent C.A.M reconciliation, Phase I dated November 20, 1995 and an
ALTA Survey dated October 25, 1997.



  k.   2006 and 2007 Year-to-Date General Ledgers.

Buyer shall acknowledge receipt of these items in writing. Within seven
(7) calendar days after the Effective Date of the Agreement, Buyer shall review
and approve in writing each of these items. If Buyer fails to unconditionally
approve in writing these items within the specified time, this Agreement shall
be rendered null and void, Buyer’s entire deposit shall be returned, and Buyer
and Seller shall have no further obligations hereunder.

2

8.2) PHYSICAL INSPECTION: Within seven (7) calendar days after the Effective
Date of the Agreement, Buyer shall inspect the physical condition of the
Property (without disturbing tenants), including, but not limited to the soil
conditions and the presence or absence of lead-based paint and other hazardous
materials on or about the Property, and to notify the Seller in writing that
Buyer approves same. Seller shall provide reasonable access to Buyer during
normal business hours to conduct physical inspection(s). If Buyer fails to
unconditionally approve in writing the physical condition of the Property within
the specified time, this Agreement shall be terminated, Buyer’s entire deposit
shall be returned, and Seller shall have no further obligations hereunder. No
invasive tests shall be performed without Seller’s prior written approval and
then only upon such terms and conditions as Seller shall reasonably require.
Buyer shall continue to have the right to conduct inspection(s) of the Property
through closing, although Buyer’s satisfaction with such additional inspections
is not a condition of closing.



  8.3)   STATE AND LOCAL LAWS: Within seven (7) calendar days after the
Effective Date of the Agreement, Buyer shall investigate the financial
condition, business prospects and prospective continued occupancy of any tenant
of the Property. Buyer shall e allowed to conduct interviews of the tenants.
Seller shall cooperate with Buyer and shall provide Buyer in writing with all
such information in Seller’s possession, but shall not be responsible for any
tenant’s refusal to provide such information. If buyer fails to unconditionally
approve in writing tenant financial condition within the specified time, this
Agreement shall be terminated, Buyer’s entire Deposit shall be returned, and
Seller shall have no further obligations hereunder. No facts arising or first
coming to Seller’s attention after Buyer’s removal of the above contingency
shall relieve Buyer of its obligations under this Agreement.



  8.4)   TENANT FINANCIAL INFORMATION (Leased Properties): Within seven
(7) calendar days after the Effective Date of the Agreement, Buyer shall
investigate the financial condition, business prospects and prospective
continued occupancy of any tenant of the Property. Buyer shall be allowed to
conduct interviews of the tenants. Seller shall cooperate with Buyer and shall
provide Buyer in writing with all such information in Seller’s possession, but
shall not be responsible for any tenant’s refusal to provide such information.
If Buyer fails to unconditionally approve in writing tenant financial condition
within the specified time, this Agreement shall be terminated, Buyer’s entire
Deposit shall be returned, and Seller shall have no further obligations
hereunder. No facts arising or first coming to Seller’s attention after Buyer’s
removal of the above contingency shall relieve Buyer of its obligations under
this Agreement.



  8.5)   SURVEY: Buyer has ordered a new survey of the Property (at Buyer’s sole
expense). If Buyer fails to unconditionally approve in writing such survey and
all exceptions therein by 5:00PM Pacific Daylight Time, June 27, 2007, or seven
(7) business days after the Effective Date, whichever is later, this Agreement
shall be terminated, Buyer’s entire Deposit shall be immediately returned, and
Seller shall have no further obligations hereunder.

8.6) 3-14 REPRESENTATION LETTER: Intentionally deleted.



  8.7)   CONFIDENTIALITY: Buyer agrees that all information and documents
concerning the Property and this transaction, including, without limitation, the
materials and information delivered to Buyer by Seller, are strictly
confidential. Buyer shall also treat as strictly confidential any and all
additional information concerning the Property (including, without limitation,
any environmental reports obtained by Buyer) obtained or developed by Buyer or
its agents, representatives and employees in connection with Buyer’s due
diligence activities. Should the transactions contemplated by this Agreement
fail to be consummated for any reason, Buyer shall treat the contents of such
documents and information as strictly confidential; provided that Buyer may
disclose information regarding the Property to its assignee(s), consultants of
Buyer, any prospective lender and to Buyer’s agents and attorneys involved in
this transaction. Prior to disclosing information to any prospective lender,
agents, attorneys, affiliates or equity investors, Buyer shall take reasonable
measures to assure continued confidentiality of such information. Without
limitation upon the foregoing, Buyer and Seller shall not publicize through the
press or other media the pendency or completion of this transaction or respond
to press or media inquiries respecting same.

9) DEPOSIT INCREASE: Not applicable.



  10)   DEPOSIT TRANSFER: Buyer’s Deposit shall remain in trust, if held by
Agent, or in escrow if previously deposited in escrow, until removal of the
inspection contingencies set forth in paragraph(s)  5, 8.1, 8.2, 8.3, 8.4, and
8.5   hereof. Upon removal of said contingencies, Buyer’s Deposit shall be
delivered to escrow by Agent (if same has been held in trust by Agent); a grant
deed duly executed by Seller, sufficient to convey title to Buyer, shall be
delivered to escrow by Seller; and Escrow Holder shall release immediately from
escrow and deliver to Seller fifty thousand dollars ($50,000) of Buyer’s
Deposit. The remainder of Buyer’s Deposit (including increases, if any) shall
remain in escrow until closing or termination of the Agreement. Buyer
acknowledges and agrees that, in the event Buyer defaults on this Agreement
after removal of contingencies, Buyer’s Deposit is non-refundable and shall
constitute liquidated damages to Seller. Seller shall hold said fifty thousand
dollar ($50,000) portion of Buyer’s Deposit subject to the remaining terms and
conditions of this Agreement. If the Property is made unmarketable by Seller, or
Seller should default on this Agreement, the entire Deposit shall be returned to
Buyer and deed shall be returned to Seller. The entire Deposit shall be credited
to the Purchase Price at the close of escrow unless otherwise provided herein.
If Seller defaults on this Agreement after Seller has received the Deposit,
Seller understands and agrees that Buyer’s entire Deposit must be returned to
Buyer immediately.

      Buyer’s Initials /s/ RHSeller’s Initials/s/ GD
 

11)
  ESTOPPEL CERTIFICATE CONTINGENCY (Leased Properties):



11.1)   As a condition of Closing, Seller shall obtain and deliver to Buyer,
 five    (  5  ) days prior to closing or earlier, estoppel certificates in the
form attached as Exhibit “B” from lessees or tenants representing at least
 eighty-five  percent ( 85 %) of the occupied square footage. As a condition of
closing the above requirement shall include estoppel certificates from St.
Mary’s Medical Center and Pacific Shores Medical Group (the “Major Tenants”). To
the extent the form of estoppel certificate attached hereto as Exhibit B
requests information in addition to or different than that required to be given
pursuant to a particular tenant lease, then this condition will be satisfied for
such tenant(s) if such tenant(s) executes an estoppel certificate in the form
and content required pursuant to its tenant lease. Except with respect to the
Major Tenants, if Seller is unable to obtain an estoppel certificate from a
sufficient number of tenants to satisfy the percentage set forth above, then, in
lieu thereof, Seller shall have the option to provide Buyer with a certificate
pertaining to no more than 25% of the occupied square footage of the building
covering the same matters that would have been set forth in the estoppel
certificates, except that the third sentence of Section 7 of the estoppel
certificate shall be deleted and replaced with the following “to Seller’s
knowledge (as defined in the Purchase Agreement to which this estoppel
certificate relates) Tenant has not declared bankruptcy or similar insolvency
proceeding and no such proceeding has been commenced against tenant seeking such
relief” (and if, after the closing, Seller delivers to Buyer an estoppel
certificate from a tenant for whom Seller executed a Seller’s certification at
the closing, then Seller thereafter shall be released from said certification).
Subject to the preceding sentence, Seller’s liability in connection with any
Seller’s certificate shall not merge into any instrument or conveyance delivered
at the Closing Date. If Seller is unable to obtain an estoppel certificate from
a sufficient number of tenants to satisfy the percentage set forth above, then,
in lieu thereof, Seller shall have the option to provide Buyer with a
certificate pertaining to no more than 25% of the occupied square footage of the
covering the same matters that would have been set forth in the estoppel
certificates (and if, after the closing, Seller delivers to Buyer an estoppel
certificate from a tenant for whom Seller executed a Seller’s certification at
the closing, then Seller thereafter shall be released from said certification).
Subject to the preceding sentence, Seller’s liability in connection with any
Seller’s certificate shall not merge into any instrument or conveyance delivered
at the Closing Date hereto as Exhibit B requests information in addition to or
different than that required to be given pursuant to a particular tenant lease,
then this condition will be satisfied for such tenant(s) if such tenant(s)
executes an estoppel certificate in the form and content required pursuant to
its tenant lease. hereto as Exhibit B requests information in addition to or
different than that required to be given pursuant to a particular tenant lease,
then this condition will be satisfied for such tenant(s) if such tenant(s)
executes an estoppel certificate in the form and content required pursuant to
its tenant lease. Buyer If Seller is unable to obtain an estoppel certificate
from a sufficient number of tenants to satisfy the percentage set forth above,
then, in lieu thereof, Seller shall have the option to provide Buyer with a
certificate pertaining to no more than 25% of the occupied square footage of the
covering the same matters that would have been set forth in the estoppel
certificates (and if, after the closing, Seller delivers to Buyer an estoppel
certificate from a tenant for whom Seller executed a Seller’s certification at
the closing, then Seller thereafter shall be released from said certification).
Subject to the preceding sentence, Seller’s liability in connection with any
Seller’s certificate shall not merge into any instrument or conveyance delivered
at the Closing Date shall have  two (  2  ) business days following Buyer’s
receipt of estoppel certificates to review and approve the estoppel
certificates. Buyer may only disapprove said certificates, and cancel the
Agreement, if the certificates reflect a discrepancy materially affecting the
economics of the transaction, or a previously undisclosed material breach of a
material lease. Upon such disapproval, Buyer’s entire deposit shall be returned,
and the parties shall have no further obligations hereunder. Seller’s
obligations respecting the obtaining of such tenant estoppels is limited to good
faith commercially reasonable efforts and Seller shall have no obligation to
place a tenant in default or to bring legal action in order to obtain same.



  12)   SERVICE AND TENANT CONTRACTS/OTHER MATERIAL CHANGES: Buyer shall have
the right to review and approve or disapprove all service and other agreements
during the due diligence period. Any contracts rejected by Buyer will be
terminated at the closing at Seller’s cost. After Buyer has removed all
contingencies, Seller shall not, without the prior written consent of Buyer
which cannot be unreasonably withheld, enter into any new service or tenant
contracts that cannot be canceled with 30 days notice and without penalty.
Seller shall not make any material changes to the Property, do any act, or enter
into any agreements of any kind that materially changes the value of the
Property or the rights of the buyer as they relate to the Property.



  13)   PERSONAL PROPERTY: Title to any personal property to be conveyed to
Buyer in connection with the sale of the Property shall be conveyed to Buyer by
Bill of Sale on the Closing Date free and clear of all encumbrances (except
those approved by Buyer as provided above). The price of these items shall be
included in the Purchase Price for the Property, and Buyer agrees to accept all
such personal property in “as is” condition.



  14)   CONDITION OF PROPERTY: (a) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE REPRESENTATIONS AND
WARRANTIES OF SELLER CONTAINED IN PARAGRAPH 40 BELOW, THE PROPERTY SHALL BE SOLD
BY SELLER AND ACQUIRED BY BUYER IN ITS “AS IS” CONDITION AS OF THE DATE OF
CLOSING. BUYER ACKNOWLEDGES AND AGREES THAT BUYER IS KNOWLEDGEABLE AND
SOPHISTICATED IN REAL ESTATE MATTERS AND HAS OR WILL HAVE RELIED SOLELY UPON ITS
OR ITS AGENTS’ OWN REVIEW AND INSPECTION OF THE PROPERTY AND ITS OWN FAMILIARITY
WITH THE PROPERTY AND OTHER PROPERTIES IN THE SOUTHERN CALIFORNIA MARKET AND THE
REQUIREMENTS OF LOCAL LAW, AND BY VIRTUE THEREOF, EXCEPT TO THE EXTENT BUYER
RELIES UPON ANY REPRESENTATION OR WARRANTY OF SELLER EXPRESSLY SET FORTH IN THIS
AGREEMENT (ALL OF WHICH BUYER ACKNOWLEDGES ARE MADE SOLELY TO THE ACTUAL
KNOWLEDGE OF SELLER WITHOUT INDEPENDENT INVESTIGATION OR INQUIRY), BUYER IS
ACQUIRING THE PROPERTY IN AN “AS-IS” CONDITION AND NOT IN RELIANCE UPON ANY
STATEMENT, REPRESENTATION, COVENANT OR WARRANTY, EXPRESS OR IMPLIED, OF SELLER
OR ANY OF ITS AFFILIATES, DIRECTORS, SHAREHOLDERS, OFFICERS, AGENTS, ATTORNEYS
OR CONSULTANTS WITH RESPECT TO THE PROPERTY, THE VALUE, PHYSICAL CONDITION,
CONDITION OF TITLE TO, UTILITY, MARKETABILITY OR FITNESS OF THE PROPERTY FOR ANY
PURPOSE; THE COMPLETENESS, ACCURACY OR AUTHENTICITY OF ANY APPRAISALS, REPORTS,
STUDIES OR OTHER INFORMATION WHICH MAY HAVE BEEN FURNISHED BY SELLER TO BUYER;
MATTERS WHICH A PHYSICAL INSPECTION OR SURVEY THEREOF WOULD DISCLOSE; THE
CONTINUING EFFECTIVENESS OR VALIDITY OR AVAILABILITY OF ANY AGREEMENTS, PERMITS
OR ENTITLEMENTS FOR ANY PORTION OF THE PROPERTY, COMPLIANCE WITH APPLICABLE
ZONING AND OTHER CODES, ORDINANCES OR REGULATIONS OF GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITIES, INCLUDING (WITHOUT LIMITATION) THE AMERICANS
WITH DISABILITIES ACT; THE ECONOMIC FEASIBILITY OF OWNERSHIP THEREOF OR
OPERATIONS RELATED THERETO; THE AVAILABILITY OF FINANCING FOR THE PROPERTY; THE
PRESENCE OR ABSENCE OF ANY HAZARDOUS SUBSTANCES, IN, ON, UNDER, AROUND, ABOUT OR
AFFECTING THE PROPERTY, THE COMPLIANCE OF THE PROPERTY AND SELLER WITH ANY LAWS
REGULATING HAZARDOUS SUBSTANCES, INCLUDING PROVISION OF ANY NOTICES REQUIRED BY
LAW, AND ANY OTHER ENVIRONMENTAL MATTERS; THE PRESENCE OR ABSENCE OF ANY RIGHT
TO SUBDIVIDE OR DEVELOP THE PROPERTY; THE SUITABILITY OF THE PROPERTY FOR THE
USES INTENDED BY BUYER; THE ABILITY TO OBTAIN ACCESS TO THE PROPERTY; THE
ADEQUACY OF PARKING; THE AVAILABILITY OF UTILITIES OR OTHER SERVICES TO THE
PROPERTY; OR ANY OTHER MATTERS WHATSOEVER. BY REASON OF THE FOREGOING, WITH THE
EXCEPTION OF ANY CLAIMS ARISING BY REASON OF SELLER’S FAILURE TO PERFORM ANY OF
ITS EXPRESS OBLIGATIONS UNDER THIS AGREEMENT, OR ANY CLAIMS ARISING FROM
SELLER’S BREACH OF ANY OF ITS EXPRESS REPRESENTATIONS AND WARRANTIES UNDER THIS
AGREEMENT, BUYER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES, RELEASES AND
RELINQUISHES ANY AND ALL RIGHT OR ENTITLEMENT WHICH IT WOULD OTHERWISE HAVE TO
ASSERT AGAINST SELLER OR ANY OF ITS PARTNERS, AFFILIATES, AGENTS, ATTORNEYS OR
CONSULTANTS ANY EXPRESS OR IMPLIED WARRANTY RELATING TO THE PROPERTY OR THE
CONDITION, FITNESS OR VALUE THEREOF OR TO ASSERT AGAINST SELLER OR SUCH PERSONS
OR ENTITIES ANY CLAIM WHATSOEVER ARISING OUT OF OR PERTAINING TO THE CONDITION
OF THE PROPERTY OR THE PRESENT OR FUTURE PROFITABILITY OF OWNERSHIP, DEVELOPMENT
OR OPERATION THEREOF.

(b) In addition, Buyer expressly understands and acknowledges that it is
possible that unknown problems, conditions, losses, costs, damages, claims,
liabilities, expenses, demands and obligations of various kinds and natures
(“Liabilities”) may exist with respect to the Property and that Buyer explicitly
took that possibility into account in determining and agreeing to the Purchase
Price, and Buyer, as a portion of the consideration for the Property, as of the
Closing, waives and releases Seller and its owners and affiliates from any all
obligations, liabilities, claims or causes of action theretofore accrued or
thereafter arising with respect to any and all such Liabilities.

WITH RESPECT TO THE RELEASES AND WAIVERS SET FORTH ABOVE, BUYER EXPRESSLY WAIVES
THE BENEFITS OF SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BUYER HAS BEEN ADVISED BY ITS LEGAL COUNSEL AND UNDERSTANDS THE SIGNIFICANCE OF
THIS WAIVER OF SECTION 1542 RELATING TO UNKNOWN, UNSUSPECTED AND CONCEALED
CLAIMS. BY ITS INITIALS BELOW, BUYER ACKNOWLEDGES THAT IT FULLY UNDERSTANDS,
APPRECIATES AND ACCEPTS ALL OF THE TERMS OF THIS PARAGRAPH 14.

Buyer’s Initials /s/ RH___



15)   RISK OF LOSS: Risk of loss to the Property shall be borne by Seller until
title has been conveyed to Buyer. In the event that the improvements on the
Property are destroyed or materially damaged (material damage consisting of
damage, the cost of required repair of which is borne by Seller and not tenants
of the Property and which exceeds $200,000) between the Effective Date of this
Agreement and the date title is conveyed to Buyer, Buyer shall have the option
of demanding and receiving back the entire Deposit and being released from all
obligations hereunder, or alternatively, taking such improvements as Seller can
deliver. In the event of any other damage the closing obligations shall not be
affected but Seller shall assign to Buyer any insurance proceeds respecting same
and shall credit Buyer through escrow at closing for the uninsured cost to
repair the damage. Upon Buyer’s physical inspection and approval of the
Property, Seller shall maintain the Property through close of escrow in the same
condition and repair as approved, reasonable wear and tear excepted.

16) POSSESSION: Possession of the Property shall be delivered to Buyer on
Closing Date.



  17)   LIQUIDATED DAMAGES: BY PLACING THEIR INITIALS IMMEDIATELY BELOW, BUYER
AND SELLER AGREE THAT IT WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX
ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY BUYER, THAT THE AMOUNT OF BUYER’S
DEPOSIT HEREUNDER IS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES IN THE
EVENT OF BUYER’S DEFAULT, AND THAT UPON BUYER’S DEFAULT IN ITS PURCHASE
OBLIGATIONS UNDER THIS AGREEMENT, NOT CAUSED BY ANY BREACH BY SELLER, SELLER
SHALL BE RELEASED FROM ITS OBLIGATIONS TO SELL THE PROPERTY AND SHALL RETAIN
BUYER’S DEPOSIT AS LIQUIDATED DAMAGES, WHICH SHALL BE SELLER’S SOLE AND
EXCLUSIVE REMEDY IN LAW OR AT EQUITY FOR BUYER’S DEFAULT.

Buyer’s Initials /s/ RH Seller’s Initials /s/ GD



18)   SELLER EXCHANGE: Buyer agrees to cooperate should Seller elect to sell the
Property as part of a like-kind exchange under IRC Section 1031. Seller’s
contemplated exchange shall not impose upon Buyer any additional liability or
financial obligation, and Seller agrees to hold Buyer harmless from any
liability that might arise from such exchange. This Agreement is not subject to
or contingent upon Seller’s ability to acquire a suitable exchange property or
effectuate an exchange. In the event any exchange contemplated by Seller should
fail to occur, for whatever reason, the sale of the Property shall nonetheless
be consummated as provided herein.



  19)   BUYER EXCHANGE: Seller agrees to cooperate should Buyer elect to
purchase the Property as part of a like-kind exchange under IRC Section 1031.
Buyer’s contemplated exchange shall not impose upon Seller any additional
liability or financial obligation, and Buyer agrees to hold Seller harmless from
any liability that might arise from such exchange. This Agreement is not subject
to or contingent upon Buyer’s ability to dispose of its exchange property or
effectuate an exchange. In the event any exchange contemplated by Buyer should
fail to occur, for whatever reason, the sale of the Property shall nonetheless
be consummated as provided herein.

20) DISCLOSURE OF REAL ESTATE LICENSURE: Not applicable.



  21)   AUTHORIZATION: Buyer and Seller authorize Agent to disseminate sales
information regarding this transaction, including the purchase price of the
Property.

22) AGENCY DISCLOSURE:



      22.1)EXCLUSIVE LISTING: Marcus & Millichap Real Estate Investment
Brokerage Company is the exclusive listing broker of the property that is the
subject of this transaction. Under California law, Marcus & Millichap represents
the Seller as the Seller’s agent. Marcus & Millichap also has procured the Buyer
in this transaction. Marcus & Millichap is not the agent of the Buyer; however,
Marcus & Millichap does have the following affirmative legal obligations to the
Buyer:



  a.   Diligent exercise of reasonable skill and care in the performance of its
duties.



  b.   A duty of honest and fair dealing and good faith.



  c.   A duty to disclose all facts known to it materially affecting the value
or desirability of the property that are not known to, or within the diligent
attention and observation of, the Buyer.



  23)   OTHER BORKERS: Buyer and Seller agree that, in the event any broker
other than Agent or a broker affiliated with Agent is involved in the
disposition of the Property, Agent shall have no liability to Buyer or Seller
for the acts or omissions of such other broker, who shall not be deemed to be a
subagent of Agent.



  24)   LIMITATION OF LIABILITY: Except for Agent’s gross negligence or willful
misconduct, Agent’s liability for any breach or negligence in its performance of
this Agreement shall be limited to the greter of $50,000 or the amount of
compensation actually received by Agent in any transaction hereunder.



  25)   SCOPE OF AGENT’S AUTHORITY AND RESPONSIBILITY: Agent shall have no
authority to bind either Buyer or Seller to any modification or amendment of
this Agreement. Agent shall not be responsible for performing any due diligence
or other investigation of the Property on behalf of either Buyer or Seller, or
for providing either party with professional advice with respect to any legal,
tax, engineering, construction or hazardous materials issues.



  26)   BROKER DISCLAIMER: Buyer and Seller acknowledge that, except as
otherwise expressly stated herein, Agent has not made any investigation,
determination, warranty or representation with respect to any of the follows:
(a) the financial condition or business prospects of any tenant, or such
tenant’s intent to continue or renew its tenancy in the Property; (b) the
legality of the present or any possible future use of the Property nder any
federal, state, or local law; (c) pending or possible future action by any
governmental entity or agency which may affect the Property; (d) the physical
condition of the Property, including but not limited to, soil conditions, the
structural integrity of the improvements, and the presence oor absence of fungi,
mold or wood-destroying organisms; (e) the accuracy or completeness of income
and expense information and projections, of square footage figures, and of the
texts of leass, options, and other agreements affecting the Property; (f) the
possibility that lease, options or other documents exist which affect or
encumber the Property and which have not been provided or disclosed by Seller;
or (g) the presence or location of any hazardous materials on or about the
Property, including, but not limited to, asbestos, PCB’s, or toxic, hazardous or
contaminated substances, lead-based paint and underground storage tanks.

Buyer agrees that investigation and analysis of the foregoing matters is Buyer’s
sole responsibility and that Buyer shall not hold Marcus & Millichap responsible
therefore. Buyer further agrees to reaffirm its acknowledgment of this
disclaimer at close of escrow and to confirm that is has relied upon no
representations of Marcus & Millichap in connection with its acquisition of the
Property.

Buyer’s Initials __/s/ RH Seller’s Initials /s/ GD



27)   LEAD-BASED PAIN HAZARDS: Not applicable.



  28)   MOLD/ALLERGEN ADVISORY AND DISCLOSURE: Buyer is advised of the possible
presence within properties of toxic (or otherwise illness-causing) molds, fungi,
spores, pollens and/or other botanical substances and/or allergens (e.g. dust,
pet dander, insect material, etc.). These substances may be either visible or
invisible, may adhere to walls and other accessible and inaccessible surfaces,
may be embedded in carpets or other fabrics, may become airborne, and may be
mistaken for other household substances and conditions. Exposure carries the
potential of possible health consequences. Agent strongly recommends that Buyer
contact the State Department of Health Services for further information on this
topic.

Buyer is advised to consider engaging the services of an environmental or
industrial hygienist (or similar, qualified professional) to inspect and test
for the presence of harmful mold, fungi, and botanical allergens and substances
as part of Buyer’s physical condition inspection of the Property, and Buyer is
further advised to obtain from such qualified professionals information
regarding the level of health-related risk involved, if any, and the
advisability and feasibility of eradication and abatement, if any.

Buyer is expressly cautioned that Agent has no expertise in this area and is,
therefore, incapable of conducting any level of inspection of the Property for
the possible presence of mold and botanical allergens. Buyer acknowledges that
Agent has not made any investigation, determination, warranty or representation
with respect to the possible presence of mold or other botanical allergens, and
Buyer agrees that the investigation and analysis of the foregoing matters is
Buyer’s sole responsibility and that Buyer shall not hold Agent responsible
therefore.



  29)   WATER HEATER DISCLOSURE: Seller (if necessary) certifies that it has
complied with the water heater earthquake protection requirements set forth in
California Health and Safety Code section 19211.

Buyer is advised that Agent has no expertise in this area and is, therefore,
incapable of conducting any level of inspection of the Property for the possible
non-standard and/or unsafe water heater bracing, anchoring, or strapping to
resist movement due to earthquakes. Buyer understands that Agent has not made
any investigation, determination, warranty or representation with respect to the
possible unfit water heater bracing, anchoring, or strapping or other standards
and Buyer agrees that the investigation and analysis of the foregoing matters is
Buyer’s sole responsibility and that Buyer shall not hold Agent responsible
therefore.



  30)   BUYER’S REMEDIES: Buyer acknowledges that in the event of a breach of
this Purchase Agreement by Seller, Buyer’s right to collect damages for such
breach constitutes an adequate remedy at law. To induce Seller to enter into
this Purchase Agreement, Buyer hereby irrevocably and expressly waives: (i) any
right of specific performance under this Purchase Agreement; (ii) any right
under the provisions of California Civil Code Sections 3384 to 3395 inclusive;
and (iii) any other claim affecting claim of title to the Property, whether by
filing a notice of pending action or otherwise. If, notwithstanding the waivers
set forth in the preceding sentence, Buyer institutes an action for specific
performance or other relief against Seller relating to the Property or any
portion thereof and records a notice of action concerning such action as
provided in California Code of Civil Procedure Section 405.20, then Buyer
agrees, in addition to all other rights and remedies of Seller for Buyer’s
breach of this Paragraph 30, that pending a determination by a court of
competent jurisdiction of the merits of such action, Seller may, without
limitation upon its other rights and remedies, bring a motion to expunge such
notice of pendency of action pursuant to California Code of Civil Procedure
Section 405.30 et seq. and, in connection with such notice to expunge, Buyer
agrees that damages constitute adequate relief and that the financial condition
of Seller is more than adequate to respond in damages to any recovery which
Buyer could reasonably obtain against Seller and, therefore, Buyer waives any
requirement or right that a bond or other undertaking be given or required as a
condition to expunging such notice of pendency of action. If Buyer violates this
provision by recording a lis pendens against the Property or any portion
thereof, the court shall expunge any such notice forthwith without bond or
undertaking and shall award damages to Seller.

LIQUIDATED DAMAGES; BY PLACING THEIR INITIALS IMMEDIATELY BELOW, BUYER AND
SELLER AGREE THAT IT WOULD BE IMPRACTABLE OR EXTREMELY DIFFICULT TO FIX ACTUAL
DAMAGES IN THE EVENT OF A DEFAULT BY SELLER TO CONVEY THE PROPERTY AS REQUIRED
HEREIN, THAT THE AMOUNT OF $500,000 IS THE PARTIES’ REASONABLE ESTIMATE OF
BUYER’S DAMAGES IN THE EVENT OF SUCH DEFAULT BY SELLER, AND IN THE EVENT OF SUCH
DEFAULT NOT CAUSED BY ANY BREACH BY BUYER, BUYER SHALL BE RELEASED FROM ITS
OBLIGATIONS TO BUY THE PROPERTY AND SHALL WITHIN THREE (3) BUSINESS DAYS BE PAID
SAID SUM BY SELLER AS LIQUIDATED DAMAGES, WHICH SHALL BE BUYER’S SOLE AND
EXCLUSIVE REMEDY IN LAW OR AT EQUITY FOR SELLER’S DEFAULT.

Buyer’s Initials _/s/ RH_ Seller’s Initials _/s/ GD_



31)   SUCCESSORS & ASSIGNS: Except for an assignment to an entity controlled by
Buyer, Buyer may not assign its rights under this Agreement without Seller’s
prior written consent which Seller may reasonably withhold. Subject to the
foregoing, this Agreement and any addenda hereto shall be binding upon and inure
to the benefit of the heirs, successors, agents, representatives and assigns of
the parties hereto.



  32)   ATTORNEYS’ FEES: In any litigation, or other legal proceeding which may
arise between any of the parties hereto, including Agent, the prevailing party
shall be entitled to recover its costs, including costs of arbitration, and
reasonable attorneys’ fees in addition to any other relief to which such party
may be entitled.

33) TIME: Time is of the essence of this Agreement.



  34)   NOTICES: All notices required or permitted hereunder shall be given to
the parties in writing (with a copy to Agent) at their respective addresses as
set forth below. Should the date upon which any act required to be performed by
this Agreement fall on a Saturday, Sunday or holiday, the time for performance
shall be extended to the next business day.



  35)   FOREIGN INVESTOR DISCLOSURE: Seller and Buyer agree to execute and
deliver any instrument, affidavit or statement, and to perform any act
reasonably necessary to carry out the provisions of this Foreign Investment in
Real Property Tax Act and regulations promulgated thereunder. Seller represents
that Seller is not a foreign person as defined in Section 1445 of the Internal
Revenue Code and withholding of any portion of the purchase price is not
required under Sections 18662 or 18668 of the California Revenue and Taxation
Code.



  36)   ADDENDA: Any addendum attached hereto and either signed or initialed by
the parties shall be deemed a part hereof. This Agreement, including addenda, if
any, expresses the entire agreement of the parties and supersedes any and all
previous agreements between the parties with regard to the Property. There are
no other understandings, oral or written, which in any way alter or enlarge its
terms, and there are no warranties or representations of any nature whatsoever
either express or implied, except as set forth herein. Any future modification
of this Agreement will be effective only if it is in writing and signed by the
party to be charged.



  37)   ACCEPTANCE AND EFFECTIVE DATE: Buyer’s signature hereon constitutes an
offer to Seller to purchase the Property on the terms and conditions set forth
herein. Unless acceptance hereof is made by Seller’s execution of this Agreement
and delivery of a fully executed copy to Buyer, either in person or at the
address shown below, or by facsimile or e-mail with a legitimate confirmation of
receipt, on or before June 27th     , 2007, this offer shall be null and void,
the Deposit shall be returned to Buyer, and neither Seller nor Buyer shall have
any further rights or obligations hereunder. Delivery shall be effective upon
personal delivery to Buyer or Buyer’s agent or, if by mail, on the next business
day following the date of postmark. The “Effective Date” of this Agreement shall
be the later of (a) the date on which Seller executes this Agreement, or (b) the
date of or written acceptance (by either Buyer or Seller) of the final
counter-offer submitted by the other party. Buyer and Seller both acknowledge
and agree that a facsimile copy of this Agreement with a party’s signature is as
legally valid and binding as the original Agreement with an original signature.
If Buyer is not an individual but a legal entity, Buyer’s representative
represents that he/she is authorized on behalf of the legal entity to sign this
Agreement.



  38)   OTHER BUYERS: Buyer understands that Agent represents other buyers who
may have an interest in similar, or the same property that Buyer is considering
purchasing. Buyer understands, consents and agrees that Agent, at all times
before, during and after his representation of Buyer, may also represent other
prospective buyers in the purchase of any property offered for sale. Buyer
understands, consents and agrees that, regardless of the particular agency
relationship between Buyer and Agent, Agent’s representation of other buyers
does not constitute a breach of any duty to Buyer.



  39)   GOVERNING LAW: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

40) SELLER REPRESENTATIONS AND WARRANTIES: Seller hereby, represents and
warrants the following:

a. Seller is duly organized as a California limited liability company and is
authorized to enter into this Agreement;

b. To Seller’s knowledge, Seller has received no written notice of violation of
any laws.



      c            To Seller’s knowledge, there has been no default or any claim
of default, no event has occurred which with notice or lapse of time or both
would constitute a default, under any lease, and there is currently no dispute
with any tenant with regard to additional rent;



  d.   To Seller’s knowledge, no tenant is currently asserting any defense or
has any defense, set off, or claim with regard to his tenancy pursuant to the
lease, any law or otherwise;



  e.   To Seller’s knowledge, there is no current action, lawsuit, proceeding or
investigation against Seller, and there are none pending against Seller;



  f.   There are no outstanding agreements (including options) relating to the
sale of the property;



  g.   The list of leases attached hereto as Exhibit “C” and service contracts
attached hereto as Exhibit “D” are all of the leases and service contracts
affecting the Property and the copies of such documents are true and correct;



  h.   To Seller’s knowledge, the rent roll and operating statements provided by
Seller to Buyer are true and correct.

The above representations and warranties shall be true and correct as of the
Effective Date and as of the Closing and shall survive the Closing for a period
of twelve (12) months, provided, however, that Seller’s representations and
warranties at Closing shall be deemed modified and amended by any information in
the possession of Buyer or Buyer’s agents or representatives at the Closing, and
provided further, that should an event occur after the Effective Date of which
Seller gains knowledge (other than an event caused by Buyer or its agents),
which event would make any of Seller’s representations and warranties untrue or
incorrect in a material manner, Seller shall provide written notice to Buyer of
same pursuant to Paragraph 49 hereof. In the event of any such notice to Buyer,
Buyer shall have five (5) business days to determine whether to waive any
objection thereto or to terminate this Agreement, which election shall be made
by written notice to Seller. If Buyer fails to timely elect to terminate then
the parties shall proceed to Closing, any objection by Buyer shall be deemed
waived, and Seller’s representations and warranties at Closing shall be deemed
modified. If Buyer timely elects to terminate, Buyer’s Deposit shall be promptly
refunded and neither party shall have any obligation to the other hereunder
after being so informed, in which case Buyer’s Deposit shall be immediately
returned to Buyer, and neither Buyer nor Seller shall have the obligation to
proceed to Closing hereunder. If Buyer fails to so timely terminate this
Agreement, the parties shall proceed to Closing and Seller’s warranties shall be
deemed modified by the information so provided.

Wherever a representation or warranty of Seller is made to Seller’s knowledge,
“knowledge” shall mean the actual present knowledge of Gerald Ducot, the
individual controlling Seller, without independent investigation or inquiry and
without any duty, or expectation on the part of Buyer that he will undertake, to
conduct same.

41) BUYER REPRESENTATIONS AND WARRANTIES: Buyer represents and warrants the
following:



  a.   Buyer is duly organized as a Virginia limited liability company and is
authorized to enter into this Agreement.



  b.   To Buyer’s knowledge, there is no current action, lawsuit, proceeding or
investigation against Buyer, and there are none pending against Buyer;

42) CLOSING CONDITIONS: The following shall be conditions of closing for Buyer’s
benefit:



  a.   All of Seller’s representations and warranties are true and correct in
all material respects as of the closing;



  b.   Seller shall have complied with all of its obligations under the
Agreement;



  c.   The tenant estoppel requirements shall have been satisfied;



  d.   Except as otherwise disclosed in writing to Buyer, there is no litigation
as of the closing;



  e.   No material damage to the property in excess of $200,000 has occurred
(per Paragraph 15 above);



  f.   All monetary liens shall have been removed by Seller or bonded over to
the satisfaction of Buyer by Seller;



  g.   Seller shall have terminated all service and other agreements prior to
closing unless otherwise agreed by Buyer per Paragraph 12 above;



  h.   No tenant shall have filed for bankruptcy or given notice of intent to do
so; and



  i.   The Title Company shall be unconditionally committed to issue the title
policy.

Buyer shall have the right, at its discretion, to waive any of the foregoing
conditions and proceed with the closing.



  43)   3-14 AUDIT: Intentionally deleted.

44) MUTUAL INDEMNIFICATION:



  (a)   INDEMNIFICATION OF PURCHASER: Seller hereby agrees to, and hereby does,
hold Buyer and its agents, employees, consultants, attorneys, representatives,
members, partners, shareholders, successors or assigns (collectively, the “Buyer
Indemnified Parties”) harmless, and agrees to indemnify and defend Buyer and
each of the other Buyer Indemnified Parties, from and against all claims,
demands, actions, suits, liabilities, damages, costs and expenses (including
reasonable attorneys’ fees and court costs) accruing prior to the Closing Date
and in any manner arising out of, caused by, or related to any liability arising
from the use, occupation, or ownership of the Property prior to the Closing
and/or any breach by Seller of any of its covenants, representations or
warranties under this Agreement. The provisions of this Section shall survive
for one (1) year after the Closing.



  (b)   INDEMNIFICATION OF SELLER: Buyer hereby agrees to, and hereby does, hold
Seller and its agents, employees, consultants, attorneys, representatives,
members, partners, shareholders, successors or assigns (collectively, the
“Seller Indemnified Parties”) harmless, and agrees to indemnify and defend
Seller and each of the other Seller Indemnified Parties, from and against all
claims, demands, actions, suits, liabilities, damages, costs and expenses
(including reasonable attorneys’ fees and court costs) accruing from and after
the Closing Date and in any manner arising out of, caused by, or related to any
liability arising from the use, occupation, or ownership of the Property after
the Closing and/or any breach by Buyer of any of its covenants, representations
or warranties under this Agreement.



  45)   DELIVERIES BY SELLER: On or before one (1) business day prior to the
closing date, unless otherwise stated, seller shall deliver to escrow or buyer,
as applicable, the following:



  (a)   one (1) original executed and acknowledged grant deed dated as of the
closing date, executed by seller, as grantor, in favor of buyer, as grantee,
together with a separate statement of tax due and request that tax declaration
not be made a part of the permanent record in the office of the county recorder
in form reasonably acceptable to buyer;



  (b)   Two (2) original counterparts, duly executed by seller, of a bill of
sale in form reasonably acceptable to buyer (“bill of sale”) pursuant to which
seller shall transfer to buyer all of seller’s interest in the personal property
owned by seller and located on or about the property or attached thereto and
used in connection with the use, operation, maintenance or repair thereof;



  (c)   Two (2) original counterparts, duly executed by seller, of the
assignment of leases in form reasonably acceptable to buyer (“assignment of
leases”), pursuant to which seller shall assign to buyer all of seller’s rights
and remedies under the tenant leases, including, without limitation, the right
to any security deposits and prepaid rent, and buyer shall assume all of
seller’s obligations thereunder accruing from and after the closing date;



  (d)   Two (2) original counterparts, duly executed by seller, of an assignment
and assumption agreement in a form reasonably acceptable to buyer (the
“assignment agreement”), pursuant to which seller shall assign to buyer all of
seller’s right, title and interest in and to the contracts and permits that
buyer has elected to assume from and after the closing date to buyer and buyer
shall assume all of seller’s obligations thereunder accruing from and after the
closing date;



  (e)   Two (2) original counterparts, duly executed by seller of a duly
executed notice to the tenant in a form reasonably acceptable to buyer (the
“tenant notice”) advising tenant of the change in ownership and directing the
payment of rent to such party as buyer shall designate;



  (f)   A completed Certificate of Non-Foreign Status, duly executed by Seller
under penalty of perjury;



  (g)   A duly executed California FTB Form 593-C that is sufficient to exempt
Seller from any state withholding requirement with respect to the sale
contemplated in this Agreement;



  (h)   Estoppel certificates as required by and provided for in Section 11 of
this Agreement;



  (i)   Such other documents as Escrow Holder may require from Seller in order
to issue the Title Policy;



  (j)   Invoices from all brokers entitled to receive a commission or fee in
connection with the transaction contemplated by this Agreement;



  (k)   Such proof of seller’s authority and authorization to enter into this
Agreement and the transaction contemplated hereby, and such proof of the power
and authority of the individual(s) executing or delivering any instruments,
documents or certificates on behalf of Seller to act for and bind Seller as may
be reasonably requested by Title Company;



  (l)   Such other documents and instruments, signed and properly acknowledged
by Seller, if appropriate, as may reasonably be required by Escrow Agent or
otherwise in order to effectuate the provisions of this Agreement and the
closing of the transactions contemplated herein;



  (m)   On the Closing Date, Seller shall deliver to Buyer all keys to all
buildings and other improvements located on the Property, combinations to any
safes thereon, and security devices therein in Seller’s possession;



  (n)   On the Closing Date, Seller shall deliver to Buyer all original tenant
leases (including all amendments, exhibits and correspondence); and



  (o)   On the Closing Date, Seller shall deliver to Buyer, all records and
files relating to the management or operation of the Property, including,
without limitation, all insurance policies, all service contracts, all tenant
files (including correspondence), property tax bills, and all calculations used
to prepare statements of rental increases under the leases and statements of
common area charges, insurance, property taxes and other charges which are paid
by tenants of the Property.



  46)   DELIVERIES BY BUYER: On or before one (1) business day prior to the
Closing Date, Buyer shall deliver to Escrow the following:



  (a)   The balance of the purchase price, subject to adjustments for credits
and prorations;



  (b)   Two (2) original counterparts, duly executed by Buyer, of the Bill of
Sale;



  (c)   Two (2) original counterparts, duly executed by Buyer, of the Assignment
of Leases;



  (d)   Two (2) original counterparts, duly executed by Buyer, of the Assignment
and Assumption Agreement;



  (e)   Invoices from all brokers entitled to receive a commission or fee in
connection with the transaction contemplated by this Agreement;



  (f)   Such proof of Buyer’s authority and authorization to enter into this
Agreement and the transaction contemplated hereby, and such proof of the power
and authority of the individual(s) executing or delivering any instruments,
documents or certificates on behalf of Buyer to act for and bind Buyer as may be
reasonably requested by Title Company; and



  (g)   Such other documents and instruments, signed and properly acknowledged
by Buyer, if appropriate, as may reasonably be required by Escrow Agent or
otherwise in order to effectuate the provisions of this Agreement and the
closing of the transactions contemplated herein.



  47)   BUSINESS DAY: If any time period stated herein is due to expire on a day
that is not a business day, or if any act is called for to be performed
hereunder on a day that is not a business day, then such time period shall
expire and such act shall be performed, as the case may be, on the next
succeeding business day. For purposes of this Agreement, a “business day” is any
day other than a Saturday, Sunday or legal holiday in Los Angeles, California.



  48)   REGISTERED COMPANY; seller’s audit co-operation: the seller acknowledges
that buyer shall have the right to assign all of its rights, title and interest
in and to this agreement to an assignee which is a publicly registered company
(“registered company”) promoted by the buyer.  Such assignment shall not release
buyer of any of its obligations under this agreement, nor shall it cause an
extension of the closing date. The seller acknowledges that it has been advised
that if the purchaser is a registered company, the assignee is required to make
certain filings with the securities and exchange commission (the “sec filings”)
that relate to the fiscal year 2006 and that portion of 2007 ending the closing
date (collectively, the “audited year”) for the property.  To assist the
assignee in preparing the sec filings, the seller agrees upon reasonable notice
to provide or cause Charles Dunn & Co., the “property manager”, to provide
auditors for the registered company the following information following closing:



  1.   Access to bank statements for the Audited year;



  2.   Rent Roll as of the end of the Audited Year;



  3.   Operating Statements for the Audited Year;



  4.   Access to the general ledger for the Audited Year;



  5.   Cash receipts schedule for each month in the Audited Year;



  6.   Access to invoice for expenses and capital improvements in the Audited
Year;



  7.   Accounts payable ledger and accrued expense reconciliations;



  8.   Check register for the 3-months following the Audited Year;



  9.   Leases and 5-year lease schedules;



  10.   Copies of all insurance documentation for the Audited Year;



  11.   Copies of accounts receivable aging as of the end of the Audited Year
and an explanation for all accounts over 30 days past due as of the end of the
Audited Year; and



  12.   a signed representation letter in the form attached hereto as Exhibit E
(the “Representation Letter”).

The provisions of this Paragraph 48 shall survive the Close of Escrow for a
period of one (1) year.



  49)   NOTIFICATION: Except as to any information imparted to Seller as a
result of Buyer’s due diligence of the Property, Seller shall promptly notify
Buyer of any material change in Seller’s knowledge of any condition with respect
to the Property or of any material event or circumstance of which Seller gains
knowledge that makes any representation or warranty of Seller under this
Agreement materially untrue or incorrect.

THE PARTIES ARE ADVISED TO CONSULT THEIR RESPECTIVE ATTORNEYS WITH REGARD TO THE
LEGAL EFFECT AND VALIDITY OF THIS PURCHASE AGREEMENT. THE PARTIES AGREE THAT
THIS AGREEMENT CAN BE SIGNED IN COUNTERPART WITH THE SAME LEGAL FORCE AND EFFECT
AS IF NOT SIGNED IN COUNTERPART.

The undersigned Buyer hereby offers and agrees to purchase the above-described
Property for the price and upon the terms and conditions herein stated.

This offer is made by Buyer to Seller on this  26th   day of   June, 2007. The
undersigned Buyer hereby acknowledges receipt of an executed copy of this
Agreement, including the Agency Disclosure contained in Paragraph 22, above.

All individuals signing below on behalf of a legal entity hereby represent that
they are authorized by, and on behalf of, said entity to enter into this
Agreement.

                         
BUYER:
  /s/ Richard Hutton   ADDRESS:   1551 North Tustin Avenue, #300
 
                       
 
  Triple Net           Santa Ana, CA 92705
 
  Properties, LLC, a             —  
 
  Virginia limited                
 
  liability company                
 
  By: Richard Hutton,                
 
  Executive Vice                
 
  President, Authorized                
 
  Signer                
DATE:
          TELEPHONE:     714-836-5263  
 
                       
 
    6/26/07     FACSIMILE:     714-667-6860  
 
                       

3

SELLER’S ACCEPTANCE AND AGREEMENT TO PAY COMMISSION

The undersigned Seller accepts the foregoing offer and agrees to sell the
Property to Buyer for the price and on the terms and conditions stated herein.
Seller acknowledges receipt of an executed copy of this Agreement and authorizes
Agent to deliver an executed copy to Buyer.

Seller reaffirms its agreement to pay to Agent a real estate brokerage
commission pursuant to the terms of that certain Representation Agreement
between Agent and Seller dated March 12, 2007, which shall remain in full force
and effect, and shall be controlling if inconsistent with any terms hereof. Said
commission is payable in full on the Closing Date and shall be paid in cash
through escrow. Escrow Holder is directed to make such payment to Agent from
Seller’s proceeds of sale. The provisions of this paragraph may not be amended
or
modified without the written consent of Agent.

Where Seller has agreed to pay a commission, Seller acknowledges and agrees that
payment of said commission is not contingent upon the closing of the transaction
contemplated by this Agreement, and that, in the event completion of the sale is
prevented by default of Seller, then Seller shall immediately be obligated to
pay to Agent the entire commission. The provisions of this paragraph may not be
amended or modified without the written consent of Agent.

[ ] SUBJECT TO ATTACHED COUNTER-OFFER

                         
SELLER:
          ADDRESS:   11611 San Vicente Blvd, # 640
 
                       
 
  St. Mary Physicians Center, LLC, a           Los Angeles, CA 90049
 
  California limited liability company             —  
 
          TELEPHONE:     310-826-2888  
 
                       
 
  By: Elm Long Beach, LP,   FACSIMILE:     310-820-9145  
 
                       
 
  a California limited partnership, Manager                
 
  By: Lazar-Ducot Associates, Inc., a                
 
  California corporation, General Partner                
 
  By: Gerald A. Ducot, President                
DATE:
  /s/ Gerald A. Ducot 6/26/07                
 
                       

Agent accepts and agrees to the foregoing. Agent represents and warrants that
Agent is unaware of any incorrect or incomplete information contained in any
Natural Hazard Disclosures.



    AGENT: MARCUS & MILLICHAP REAL ESTATE INVESTMENT BROKERAGE COMPANY

             
BY:
  /s/ David Black   ADDRESS:   One World Trade Center, #2100
 
           
 
  David Black       Long Beach, CA 90831
 
           
DATE:
  6/26/07   TELEPHONE:   (562) 436-5800
 
           

              BY:   /s/ Michael Lawrence ADDRESS: 19800 MacArthur Blvd., #150  
  Michael Lawrence     Irvine, CA 92612 DATE:   6/26/07 TELEPHONE: (949)
851-3030

              NO REPRESENTATION IS MADE BY AGENT AS TO THE LEGAL OR TAX EFFECT
OR VALIDITY OF ANY PROVISION OF THIS PURCHASE AGREEMENT. A REAL ESTATE BROKER IS
QUALIFIED TO GIVE ADVICE ON REAL ESTATE MATTERS.   IF YOU DESIRE LEGAL,
FINANCIAL OR TAX ADVICE, CONSULT YOUR ATTORNEY, ACCOUNTANT OR TAX ADVISOR.

Escrow Holder acknowledges receipt of a copy of this Agreement (if checked  X  a
deposit amount of  five hundred thousand      dollars ($ 500,000 )), and agrees
to act as Escrow Holder subject to Paragraph 3 of this Agreement, any
supplemental escrow instructions and the terms of Escrow Holder’s general
provisions.

The date of communication of Acceptance of the Agreement between Buyer and
Seller is    June 26    , 2007.

             
ESCROW
HOLDER:
 
First American Title Insurance Company  
ESCROW #:  
NCS 305219 SAI
 
           
 
  c/o Mr. Brian Serikaku
Carol L. Weir  

 


BY:
      DATE:   7/2/07
 
           
 
  5 First American Way, 2nd Floor       clweir
 
           
ADDRESS:
  Santa Ana, CA 92707   EMAIL:   bserikaku@firstam.com
 
           
PHONE:
  714-250-8405 8410   FAX:   714-242-9413 9780
 
           
ESCROW HOLDER IS
LICENSED BY:
 
/s/ Carol L. Weir  
LICENSE #::  


 
     
 


              NO REPRESENTATION IS MADE BY AGENT AS TO THE LEGAL OR TAX EFFECT
OR VALIDITY OF ANY PROVISION OF THIS PURCHASE AGREEMENT. A REAL ESTATE BROKER IS
QUALIFIED TO GIVE ADVICE ON REAL ESTATE MATTERS. IF YOU DESIRE LEGAL, FINANCIAL
OR TAX } ADVICE, CONSULT YOUR ATTORNEY, ACCOUNTANT OR TAX ADVISOR. } NO
REPRESENTATION IS MADE BY AGENT AS TO THE LEGAL OR TAX EFFECT OR VALIDITY OF ANY
PROVISION OF THIS PURCHASE AGREEMENT. A REAL ESTATE BROKER IS QUALIFIED TO GIVE
ADVICE ON REAL ESTATE MATTERS.   IF YOU DESIRE LEGAL, FINANCIAL OR TAX ADVICE,
CONSULT YOUR ATTORNEY, ACCOUNTANT OR TAX ADVISOR.

4